Reasons for Allowance

1. The following is an Examiner's Statement of Reasons for Allowance: 

The rejection under 35 USC 112(a), set forth in section 3 of the previous office action, is withdrawn upon reconsideration in view of Applicant’s arguments presented at pages 5-6 of the Remarks.

According to MPEP 2164.08(b), Inoperative Subject Matter:
“The presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984).”

In the instant case, it would be clear to a person of ordinary skill in the art that a treatment wherein anti-PD-1 or anti-PD-L1 antibodies are instilled into the bladder can only be effective against bladder tumor cells located at the inner surface of the bladder, and would be ineffective against bladder tumor cells located elsewhere, such as at metastatic sites.


2. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644